DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OZAKI (US 2018/0136048).
 	Regarding claim 1, OZAKI discloses a wireless power transfer apparatus (101, Fig. 1) comprising: 
 	a charging controller (33, 25, 15, Fig. 1) configured of generating a current instruction and a voltage instruction for wireless power transfer (¶ 0030, 0056, 0091); 
 	a first circuit portion (11, Fig. 1) connected to the charging controller and an external power source (300, Fig. 1) and configured of converting an electric power supplied from the external power source to corresponding voltage value and corresponding current value according to the voltage instruction and the current instruction (¶ 0025-0027, 0030); and 
 	a primary coil (12, Fig. 1) connected to the first circuit portion and configured of generating an induced current in a secondary coil (22, Fig. 1) of an electric vehicle (201, Fig. 1) to deliver the electric power converted by the first circuit portion to the electric vehicle (¶ 0028, 0033, 0040, 0042), 
 	wherein the charging controller is configured to estimate a temperature of the secondary coil by use of the current value applied to the primary coil (¶ 0036-0037), and to change the current instruction for determining a current value applied to the primary coil, according to the estimated temperature of the secondary coil (¶ 0063, 0090-0094).
 	Regarding claim 2, OZAKI discloses the charging controller is configured to change the current instruction to lower the current value applied to the primary coil when the estimated temperature of the secondary coil is above a threshold temperature (¶ 0037, 0041, 0063, 0090, 0094).
 	Regarding claim 3, OZAKI discloses the charging controller is configured to: set a temperature estimation model according to a wireless power transfer time and the current value and the voltage value applied to the primary coil; and estimate the temperature of the secondary coil by applying the wireless power transfer time and the current value applied to the primary coil to the temperature estimation model (¶ 0044-0045, 0088-0091).
 	Regarding claim 4, OZAKI discloses the temperature estimation model is configured for estimating the temperature of the secondary coil higher as the current value applied to the primary coil increases (¶ 0044-0045, 0084-0085, 0088-0091).
 	Regarding claim 5, OZAKI discloses the temperature estimation model is configured for estimating the temperature of the secondary coil higher as the wireless power transfer time increases (¶ 0044-0045, 0088-0091).
 	Regarding claim 6, OZAKI discloses the temperature estimation model is set as a multiplication of a linear function for the wireless power transfer time and a quadratic function for the current value applied to the primary coil (¶ 0044-0045, 0085).
 	Regarding claim 7, OZAKI discloses the charging controller is configured to: set a temperature estimation model according to a wireless power transfer time and the current value and the voltage value applied to the primary coil, the temperature estimation model being respectively set for voltage values; and estimate the temperature of the secondary coil in a real time by applying the wireless power transfer time and the current value according to the voltage value applied to the primary coil to the temperature estimation model (¶ 0044-0045, 0088-0091).
 	Regarding claim 8, OZAKI discloses a wireless power transfer system (101, Fig. 1) comprising: 
 	a secondary coil (22, Fig. 1) that receives an electric power from a primary coil (12, Fig. 1) of a wireless power transfer apparatus due to generation of an induced current according to a change in the magnetic field (¶ 0028, 0033, 0040, 0042); 
 	a circuit portion (26, Fig. 1) configured of charging a battery (28, Fig. 1) by converting the electric power applied to the secondary coil (¶ 0034); and 
 	a vehicle controller (25, 33, Fig. 1) connected to the secondary coil and the circuit portion and configured to receive information indicating a current value applied to the primary coil through a vehicle communication portion (¶ 0029), to estimate a temperature of the secondary coil by use of the current value of the received information (¶ 0036-0037), and to request a change of the current value applied to the primary coil of the wireless power transfer apparatus through the vehicle communication portion, according to the estimated temperature of the secondary coil (¶ 0063, 0090-0094).
 	Regarding claim 9, OZAKI discloses the vehicle controller is configured to request the wireless power transfer apparatus to lower the current value applied to the primary coil, when the estimated temperature of the secondary coil is above a threshold temperature (¶ 0037, 0041, 0090, 0094).
 	Regarding claim 10, OZAKI discloses the vehicle controller is configured to: receive information indicating the current value and a voltage value applied to the primary coil from the wireless power transfer apparatus; set a temperature estimation model according to a wireless power transfer time and the received voltage value and the received current value; and estimate the temperature of the secondary coil in a real time by applying the wireless power transfer time and the received current value to the temperature estimation model (¶ 0044-0045, 0088-0091).
 	Regarding claim 11, OZAKI discloses the temperature estimation model is configured for estimating the temperature of the secondary coil higher as the current value applied to the primary coil increases (¶ 0044-0045, 0084-0085, 0088-0091).
 	Regarding claim 12, OZAKI discloses the temperature estimation model is configured for estimating the temperature of the secondary coil higher as the wireless power transfer time increases (¶ 0044-0045, 0088-0091).
 	Regarding claim 13, OZAKI discloses the temperature estimation model is set taking a parameter of a quadratic function for the current value applied to the primary coil (¶ 0085).
 	Regarding claim 14, OZAKI discloses the temperature estimation model is set as a multiplication of a linear function for the wireless power transfer time and a quadratic function for the current value applied to the primary coil (¶ 0044-0045, 0085).
 	Regarding claim 15, OZAKI discloses a wireless power transfer method comprising: 
 	determining a current instruction and a voltage instruction to prepare wireless power transfer (¶ 0030, 0056, 0091); 
 	converting an electric power supplied from an external power source (300, Fig. 1) to corresponding voltage value and corresponding current value according to the voltage instruction and the current instruction (¶ 0025-0027, 0030); 
 	delivering the converted electric power to an electric vehicle (201, Fig. 1) through a primary coil (12, Fig. 1) that generates an induced current to a secondary coil of the electric vehicle (¶ 0028, 0033, 0040, 0042); 
 	estimating a temperature of the secondary coil by use of the current value applied to the primary coil (¶ 0036-0037); 
 	determining whether the estimated temperature of the secondary coil is above a threshold temperature (¶ 0037, 0041, 0090-0094); and 
 	changing the current instruction for determining the current value applied to the primary coil, according to the determining of whether the estimated temperature of the secondary coil is above a threshold temperature (¶ 0037, 0041, 0063, 0090-0094).
 	Regarding claim 16, OZAKI discloses the changing of the current instruction includes changing the current instruction to lower the current value applied to the primary coil when the estimated temperature of the secondary coil is above the threshold temperature (¶ 0037, 0041, 0063, 0090-0094).
 	Regarding claim 17, OZAKI discloses the estimating of a temperature of the secondary coil includes: setting a temperature estimation model according to a wireless power transfer time as well as a current value and a voltage value applied to the primary coil; and estimating the temperature of the secondary coil in a real time by applying the wireless power transfer time and the current value applied to the primary coil to the temperature estimation model (¶ 0044-0045, 0088-0091).
 	Regarding claim 18, OZAKI discloses the estimating of the temperature of the secondary coil in a real time includes estimating the temperature of the secondary coil higher as the current value applied to the primary coil increases or as the wireless power transfer time increases (¶ 0044-0045, 0084-0085, 0088-0091).
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        August 9, 2022

/EDWARD TSO/Primary Examiner, Art Unit 2859